                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 17-23731-CIV-GAYLES/REID

 JOSEPH BRADLEY,

                        Petitioner,

                v.

 MARK INCH,

                        Respondent.
                                                  /

     ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE comes before the Court on the Report of Magistrate Judge Recommending

Dismissal as Time-Barred State Habeas Petition – 28 U.S.C. § 2254 (the “Report”) [ECF No. 30].

Petitioner filed a pro se petition for writ of habeas corpus under 28 U.S.C. § 2254, challenging the

constitutionality of his convictions and sentences for aggravated assault with a deadly weapon and

felon in a possession of a firearm, entered following a jury verdict in Martin County Circuit Court,

Case No. 432006CF000853A (the “Petition”). The matter was referred to the Magistrate Judge for

a ruling on all pre-trial non-dispositive matters and for a Report and Recommendation on any

dispositive matters. [ECF No. 2]. Magistrate Judge Reid’s Report recommends that the Court dis-

miss the Petition as time-barred. Petitioner has failed to timely object to the Report.

       A district court may accept, reject, or modify a magistrate judge’s report and recommen-

dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

is made are accorded de novo review, if those objections “pinpoint the specific findings that the

party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection
is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006).

       The Court, having reviewed the record for clear error, agrees with Judge Reid’s well-rea-

soned analysis and conclusion that the Petition should be dismissed as time-barred. Accordingly,

after careful consideration, it is ORDERED AND ADJUDGED as follows:

       (1)    Judge Reid’s Report [ECF No. 30] is AFFIRMED AND ADOPTED and

              incorporated into this Order by reference;

       (2)    the Petition is DISMISSED as time-barred;

       (3)    No certificate of appealability shall issue; and

       (4)    This case shall be CLOSED.

       DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of March, 2020.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                2
